DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	On 02/01/2022, applicants elected sodium laureth-1 sulfate and sodium lauryl sulfate as specific surfactant; acrylate copolymer as specific stabilizing polymer; glyceride ester as specific suspending wax; composition without gel net work as specific form of composition; salicylic acid as specific scalp health agent. The election of species are made with traverse and applicants argued it is simple and convenient to examine all species together. This is not persuasive since there is indeed serious to search all species together. Therefore, the requirement of election of species is still proper and made final.
Claims 1-23, 25-32, 34-37, 39, 41-42 read on the elected species and are under examination; claims 24, 33, 38 and 40 do not read on the elected species and are withdrawn from consideration.
	Claims 1-42 are pending, claims 1-23, 25-32, 34-37, 39, 41-42 are under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 62/982,388, filed on 02/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 is being considered by the examiner.

Claims Objection
Claims 2-23, 25-32, 34-37, 39, 41-42 are object for starting from “A”. Those dependent claims should start from “The”. Proper corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hofrichter (US20030108501) in view of Wells et al. (US20030202952).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Hofrichter teaches improved shampoo compositions having from about from
about 5 to about 50 weight percent of a detersive surfactant, at least about 0.1 weight percent of particles having a mean particle size of less than about 300 microns, at least about 0.05 weight percent of a cationic polymer having a molecular weight of from about 10,000 to about 10,000,000 and a charge density from about 0.9 meq/gm to about 7.0 meq/gm, and at least about 20.0 weight percent of an aqueous carrier (abstract). Suitable anionic detersive surfactant components for use in the shampoo composition herein include those which are known for use in hair care or other personal care
cleansing compositions. The concentration of the anionic surfactant component in the shampoo composition should be sufficient to provide the desired cleaning and lather performance, and generally range from about 5% to about 50%, preferably from about 8% to about 30%, more preferably from about 10% to about 25%, even more preferably from about 12% to about 22%, by weight of the composition (page 2-3, [0035]). The additional surfactant with anionic surfactant includes amphoteric or zwitterionic detersive surfactants for use in the shampoo composition herein include those which are known for use in hair care or other personal care cleansing. Concentration of such amphoteric detersive surfactants preferably ranges from about 0.5% to about 20% (page 4, [0046, 0049]). Preferred anionic surfactant includes sodium lauryl sulfate,
sodium laureth sulfate and their combination (page 4, [0045]), and an average degree of ethoxylation of from about 1 to about 4 moles of ethylene oxide (page 3, [0038]). The concentration of the cationic polymer in the shampoo composition ranges The pH of the composition is from about 4 to about 9 (page 10, [0103]).  Non-limiting examples of optional components for use in the shampoo composition include cationic polymers, conditioning agents (hydrocarbon oils, fatty esters, silicones), anti dandruff agents, suspending agents, viscosity modifiers, dyes, nonvolatile solvents or diluents (water soluble and insoluble), pearlescent aids, foam boosters, additional surfactants or nonionic cosurfactants, pediculocides, pH adjusting agents, perfumes, preservatives, chelants, proteins, skin active agents, sunscreens, UV absorbers, and vitamins. Individual concentrations of such optional components may range from about 0.001 % to about 10% by weight of the shampoo compositions (page 10, [0104-0105]). Suitable conditioning agents for use in the shampoo composition are those conditioning agents characterized generally as silicones from 0.01% to 10% (page 10, [0107, 0111]). The shampoo compositions of the present invention may also contain an anti-dandruff agent. Suitable, non-limiting examples of anti-dandruff particulates include: pyridinethione salts, selenium sulfide, particulate sulfur, and mixtures thereof. Sulfur may also be used as a particulate antidandruff agent in the shampoo compositions of the present invention. Effective concentrations of the particulate sulfur are typically from about 1 % to about 4%, by weight of the composition, preferably from about 2% to about 4% (page 16, [0179, 0185]). The shampoo compositions of the present invention may further comprise a suspending agent at concentrations effective for suspending the particle, or other water insoluble material, in dispersed form in the shampoo compositions or for modifying the viscosity of the composition. Such concentrations range from about 0.1 % to about 10%, preferably from about 0.3% to about 5.0%, by Carbomers with tradenames Carbopol 934, Carbopol 940, Carbopol 950, Carbopol 980, Carbopol 981, Carbopol ETD 2010, Carbopol ETD 2050, Carbopol Ultrez 10, and Carbopol Aqua SF-1. Other optional suspending agents include crystalline suspending agents includes glyceryl esters (e.g., glyceryl distearate, trihydroxystearin, tribehenin) (page17, [0192, 0196, 0197]). The compositions of the present invention may also contain antimicrobial agents which are useful as cosmetic biocides and antidandruff agents (page 18, [0204]). In one working example, the composition comprises 10% of sodium laureth sulfate and 7% of sodium lauryl sulfate; 0.20% of carbomer and 0.25% of trihydroxystearin (page 22, [0225], example 37).

	Wells et al. improved shampoo compositions having from about from
about 5 to about 50 weight percent of a detersive surfactant, at least about 0.1 weight percent of anti-dandruff particles, at least about 0.05 weight percent of a cationic polysaccharide polymer having a molecular weight of from about 10,000 to about 10,000,000 and a charge density from about 1.4 meq/gm to about 7.0 meq/gm, and at least about 20.0 weight percent of an aqueous carrier (abstract). The detersive surfactant component is included to provide cleaning performance to the composition. The detersive surfactant component in turn comprises anionic detersive surfactant, zwitterionic or amphoteric detersive surfactant, or a combination thereof. Suitable anionic detersive surfactant components for use in the shampoo composition herein include those which are known for use in hair care or other personal care cleansing 
and generally range from about 5% to about 50% (page 2, [0026-0027]). Preferred anionic detersive surfactants for use in the shampoo compositions include sodium lauryl sulfate, sodium laureth sulfate and combination, and an average degree of ethoxylation of from about 1 to about 4 moles of ethylene oxide (page 2, [0030]; page 3, [0037]). Concentration of such amphoteric detersive surfactants preferably ranges from about 0.5% to about 20% (page 3, [0038]). The composition of the present invention includes
anti-dandruff particles. The particles of the present invention preferably have a particle size of less than 300 μm. Typically, the particles will have a particle size from about 0.01 μm to about 80 μm, still more preferably from about 0.1 μm to about 70 μm, and even more preferably from about 1 μm to about 60 μmin diameter. Suitable, non-limiting examples of anti-dandruff particulates include: pyridinethione salts, selenium
sulfide, particulate sulfur, and mixtures thereof. Preferred are pyridinethione salts, Sulfur may also be used as a particulate antidandruff agent in the shampoo compositions of the present invention. Effective concentrations of the particulate sulfur are typically from about 1 % to about 4%, by weight of the composition, preferably from about 2% to about 4%. (page 3-4, [0044, 009-0050]). The composition may comprises additional antimicrobial such as salicylic acid (page 4, [0051-0057]). The pH of shampoo composition is from about 3 to about 9, and the concentration of the cationic polymer in the shampoo composition ranges from about 0.05% to about 3%, (page 4-5, [0059-0060]; page 6, [0073]). The shampoo compositions of the present invention

chemically compatible with the essential components described herein, or do not otherwise unduly impair product stability, aesthetics or performance. Individual concentrations of such optional components may range from about 0.001 % to about 10% by weight of the shampoo compositions. Non-limiting examples of optional components for use in the shampoo composition include cationic polymers,
conditioning agents (hydrocarbon oils, fatty esters, silicones), suspending agents, viscosity modifiers, dyes, nonvolatile solvents or diluents (water soluble and insoluble),
pearlescent aids, foam boosters, additional surfactants or nonionic cosurfactants, pediculocides, pH adjusting agents, perfumes, preservatives, chelants, proteins, skin active agents, sunscreens, UV absorbers, and vitamins. The conditioning agent includes silicone from 0.01% to about 10% (page 6, [0075-0082]). The shampoo compositions of the present invention may further comprise a suspending agent at concentrations effective for suspending the particle, or other water insoluble material, in dispersed form in the shampoo compositions or for modifying the viscosity of the composition. Such concentrations range from about 0.1 % to about 10%, preferably from about 0.3% to about 5.0%, by weight of the shampoo compositions. Suspending agents useful herein include anionic polymers and nonionic polymers. Useful herein are vinyl polymers such as cross linked acrylic acid polymers with the CTFA name Carbomer, cellulose derivatives (page 12, [0156]). In one working example, the composition comprise 12% of sodium laureth sulfate and 2% of sodium lauryl sulfate (page 13, [0170], examples 1-2). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Hofrichter is that Hofrichter  do not expressly teach particle size of sulfur and salicylic acid in dependent claims 37 and 39. This deficiency in Hofrichter is cured by the teachings of Wells et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventio of Hofrichter, as suggested by Wells et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have particle size D50 of sulfur from about 5um to about 150um because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Wells et al. teaching shampoo composition comprising sulfur with particle size from about 0.1 μm to about 70 μm, it is obvious for one of ordinary skill in the art to have particle size D50 of sulfur from about 5um to about 150um and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include salicylic acid because salicylic acid is a suitable ingredient in shampoo. MPEP 2144.07. Under guidance from Hofrichter teaching antimicrobial ingredient, Wells et al. teaching salicylic acid as suitable antimicrobial in shampoo, it is obvious for one of ordinary skill 
Regarding claims 1-3, 6-8, 18-19, 21-23, 26-27, prior arts teach a shampoo composition comprising 10% of sodium laureth-1 sulfate and 7% of sodium lauryl sulfate; about 1 % to about 4% of sulfur with particle size about 0.1um to about 70um, 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification),
Regarding claims 4-5, Hofrichter teaches suspending agent carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer) range from about 0.1 % to about 10%.
Regarding claims 10-16, all the claimed range of D10 and D90 as well as the ratio of D90/D10 are encompassed by the prior art range of 0.1um to about 70um. MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Hofrichter teaches anionic surfactant from about 5% to about 50%.
Regarding claim 25, Hofrichter teaches amphoteric detersive surfactants preferably ranges from about 0.5% to about 20%.
Regarding claims 28-31, Hofrichter teaches pH about 4 to about 9.

Regarding claim 42, there is not gel network required in the shampoo composition.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US20030202952) in view of Hofrichter (US20030108501).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Wells et al. and Hofrichter teaching have already bene discussed in the above 103 rejection and are incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Wells et al.  is that Wells et al.   do not expressly teach stabilizing polymer acrylates copolymer and suspending wax glyceride ester. This deficiency in Wells et al. is cured by the teachings of Hofrichter.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wells et al., as suggested by Hofrichter, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) in the shampoo composition because they are suitable suspending agent in shampoo. MPEP 2144.07. Under guidance from Wells et al. teaching suspending agent, Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious for one of ordinary skill in the art to include 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of 
Regarding claims 1-3,6-8, 17-23, 26-27,  prior art teaches shampoo composition comprise 12% of sodium laureth sulfate and 2% of sodium lauryl sulfate; sulfur with particle size of 0.1um to about 70um at  about 1 % to about 4%; 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification).
Regarding claims 4-5, prior arts teach suspending agent carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer) range from about 0.1 % to about 10%.
Regarding claims 10-16, all the claimed range of D10 and D90 as well as the ratio of D90/D10 are encompassed by the prior art range of 0.1um to about 70um. MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 28-31, Wells et al. teaches pH about 3 to about 9.
Regarding claim 42, no gel network is required in the shampoo composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8361450 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 7), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

s 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9662291 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 8), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8980239 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 12), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

s 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11129775 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 14), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10426713 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 19), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.
s 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10881597 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 27), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10888505 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 10), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.
s 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11116703 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 8), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

Claims 1-23, 25-32, 34-37, 39, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11116704 in view of Hofrichter (US20030108501) and Wells et al. (US20030202952). The reference patent teaches shampoo comprising anionic surfactant and particular sulfur (claim 7), in view of Wells et al. teaching sulfur particle size of 0.1um to 70um and Hofrichter teaching 0.20% of carbomer (Carbopol Aqua SF-1, acrylates copolymer, stabilizing polymer; according to applicant’s specification) and 0.25% of trihydroxystearin (suspension wax, glyceride ester; according to applicant’s specification) as suspending agent, it is obvious to produce applicant’s claimed invention with reasonable expectation of success according to the same analysis as the above 103 rejections.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.